DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 8/7/2019.
	Claims 1-17 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/7/2019, 3/31/2020 and 12/4/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




5.	Claims 1-3 and 10-15 are rejected under 35 U.S.C. 102(b) as being anticipated by Nolan et al. (US 2004/0087977).
	With regard to claim 1, Nolan discloses an anvil delivery system (602 fig.37) comprising: a flexible tube (636 & 760) configured for trans-oral insertion into a patient (as seen in fig.37), the flexible tube (636 & 760) including a first end and a second end (see fig.37), the second end being configured to secure an anvil assembly (as seen in fig.37) thereto; and a light assembly (764 figs. 45& 46) disposed within the second end of the flexible tube (636 &760), the light assembly (764) being configured to emit a light (through the lens 778).  
With regard to claim 2, Nolan discloses an anvil delivery system (602 fig.37), further including an anvil assembly (704 see also fig.37) secured to the second end of the flexible tube (636,760).  
With regard to claim 3, Nolan discloses an anvil delivery system (602 fig.37), wherein the light assembly (764) includes a light source (s) and a power source (not shown).  
With regard to claim 10, Nolan discloses an anvil delivery system (602 fig.37), wherein the second end of the flexible tube includes is rounded (as seen in figs. 45 & 47).  
With regard to claim 11, Nolan discloses an anvil delivery system (602 fig.37), wherein the second end of the flexible tube includes a cap (766 as seen in fig.47).  
With regard to claim 12, Nolan discloses an anvil delivery system (602 fig.37), wherein the first end of the flexible tube is open (see fig.47).  
With regard to claim 13, Nolan discloses an anvil delivery system (602 fig.37), wherein the second end of the flexible tube is closed (as seen infig.48).  
With regard to claim 14, Nolan discloses a method of trans-oral insertion of an anvil assembly (fig. 37) into a patient, the method comprising: activating a light source of a light assembly (light source "s" Par.0107 line 9) disposed within a first end of a flexible tube (760) of a delivery system such that a light (764) emanates from the first end of the flexible tube (760); inserting the first end of the flexible tube into a mouth and down an esophagus of a patient (fig. 37) and into a stomach of the patient; viewing the light emanating from the first end of the flexible tube within the stomach of the patient;13PATENT APPLICATION Atty. Docket No. creating an incision in the stomach of the patient in proximity to the light emanating from the first end of the flexible tube; and receiving the first end of the flexible tube through the incision in the stomach (as seen infig.37).  
With regard to claim 15, Nolan discloses a method, further including securing an anvil assembly (see fig. 37) to the flexible tube (636 &760).  
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nolan.
With regard to claim 6, Nolan discloses an anvil delivery system (602 fig.37), wherein the light source includes a plurality of light emitting (a plurality or bundle of fibers Parr. 0107 line 2) except for diodes. 
.

Allowable Subject Matter
8.	Claims 4-5, 7-9 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claim 4, Nolan discloses an anvil delivery system but fails to teach or disclose in combination, wherein the light assembly further includes a switch assembly for activating the light source.  
With regard to claim 5, Nolan discloses an anvil delivery system but fails to teach or disclose in combination, wherein the light source is a light emitting diode.  
With regard to claim 7, Nolan discloses an anvil delivery system but fails to teach or disclose in combination, wherein the power source includes a battery.  
With regard to claim 8, Nolan discloses an anvil delivery system but fails to teach or disclose in combination, wherein the switch assembly includes a pressure switch.  
With regard to claim 9, Nolan discloses an anvil delivery system but fails to teach or disclose in combination, wherein the light assembly includes an interrupter disposed between the light source and the power source.  
With regard to claim 16, Nolan discloses the method but fails to teach or disclose in combination, wherein activating the light source includes squeezing the flexible tube to toggle a pressure switch to an on position.  
With regard to claim 17, Nolan discloses the method but fails to teach or disclose in combination, wherein activating the light source includes removing an interrupter from the light assembly.

Conclusion
9.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731   
                                                                                                                                                                                                     2/23/2021